                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TMCO LTD.,                                       Case No. 4:17-cv-00997-KAW
                                   8                     Plaintiff,                         ORDER GRANTING MOTION FOR
                                                                                            LEAVE TO AMEND JUDGMENT TO
                                   9               v.                                       ADD ALTER EGO DEFENDANTS
                                  10       GREEN LIGHT ENERGY SOLUTIONS                     Re: Dkt. No. 38
                                           R&D CORP.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            On November 6, 2019, Plaintiff TMCO Ltd. filed a motion for leave to amend the

                                  14   judgment against Defendant Green Light Energy Solutions R&D Corp. (“GLES Corp.”) to add

                                  15   alter ego defendants. (Mot., Dkt. No. 38.) Specifically, after having conducted a judgment-debtor

                                  16   examination of Alex M. Feerer, Plaintiff seeks to amend the judgment to add Mr. Feerer and

                                  17   Green Light Energy Solutions, LLC (“GLES, LLC”) as judgment debtors. Id. Plaintiff erroneously

                                  18   noticed a briefing schedule that did not comply with Civil Local Rule 7-3(a), and set January 3,

                                  19   2020 as the deadline to file an opposition. (Dkt. No. 38.) Plaintiff served non-party Alex M.

                                  20   Feerer and GLES, LLC’s agent for service of process, Svetlana V. Kamyshanskaya1, on

                                  21   November 22, 2019. (Dkt. No. 39.)

                                  22            Neither Defendant nor non-parties filed a timely opposition or statement of non-

                                  23   opposition. Pursuant to the undersigned’s standing order, “[t]he failure of the opposing party to

                                  24   file a memorandum of points and authorities in opposition to any motion shall constitute consent

                                  25   to the granting of the motion.” (Judge Westmore’s General Standing Order ¶ 23.)

                                  26            On January 10, 2020, the Court issued an order to show cause, and ordered Defendant

                                  27

                                  28   1
                                           Ms. Kamyshanskaya also represents Defendant/Judgment-Debtor GLES, Corp. in this case.
                                   1   and/or the non-parties 1) to file an opposition or statement of non-opposition to the pending

                                   2   motion, and 2) to file a response to the order to show cause explaining why the opposition was not

                                   3   timely filed. (Dkt. No. 41 at 1.) The response and the opposition were due on or before January

                                   4   27, 2020. Id. Plaintiff was ordered to immediately serve a copy of the order to show cause on

                                   5   non-parties Alex M. Feerer and GLES, LLC. Id. at 2. Plaintiff did so on January 10, 2020. (Dkt.

                                   6   No. 42.)

                                   7          On January 13, 2020, defense counsel Kamyshanskaya filed a request for approval of

                                   8   substitution or withdrawal as counsel for Defendant GLES Corp. (Dkt. No. 44.) Defendant had

                                   9   not obtained new counsel, but representative Alex Feerer consented to the withdrawal and stated

                                  10   that he would personally appear on behalf of the corporation. Id. Corporations, however, are

                                  11   unable appear in federal court except by counsel, and Mr. Feerer is not licensed to practice law in

                                  12   California. See Rowland v. Cal. Men's Colony, 506 U.S. 194, 201-02 (1993). The request
Northern District of California
 United States District Court




                                  13   contained no explanation as to why substitution or withdrawal was appropriate under the

                                  14   circumstances. (See Dkt. No. 44.) Thus, due to the pending motion for leave to amend the

                                  15   judgment, defense counsel’s motion to withdraw was denied without prejudice on the grounds that

                                  16   the “withdrawal would work an injustice or cause undue delay in the proceeding.” (Dkt. No. 45 at

                                  17   1-2) (quoting Gong v. City of Alameda, No. C 03-05495 TEH, 2008 WL 160964, at *1 (N.D. Cal.

                                  18   Jan. 8, 2008) (internal quotations omitted.)

                                  19          On January 26, 2020, Defendant GLES Corp. filed a response to the order to show cause,

                                  20   in which defense counsel explained that Alex Feerer terminated her representation, because

                                  21   Defendant was in the process of dissolution and, therefore, no longer required her legal assistance.

                                  22   (Dkt. No. 46 at 1.) Counsel further contends that Mr. Feerer represented that he is not President or

                                  23   CEO of GLES Corp., which is why the motion for substitution of counsel had “none” on the title

                                  24   line under his name and signature. Id. at 1-2. The Court notes that, despite not having a title, Mr.

                                  25   Feerer both attempted to exercise the authority to appear on behalf of GLES Corp., and actually

                                  26   terminated GLES Corp’s attorney-client relationship with Ms. Kamyshanskaya, which indicates

                                  27   that he remains in control of the corporation. To date, however, no oppositions have been filed.

                                  28          In light of the foregoing, Plaintiff TMCO’s motion for leave to amend the judgment to add
                                                                                         2
                                   1   alter ego defendants is GRANTED as unopposed. In granting the motion, the Court finds that

                                   2   Alex Feerer, individually, and his other company, GLES, LLC are alter egos of Defendant and

                                   3   Judgment Debtor GLES, Corp.; that Alex Feerer operated GLES, LLC and GLES, Corp. as a

                                   4   single enterprise; that Alex Feerer exercised control over the underlying arbitration and resultant

                                   5   enforcement proceedings in this Court; and, that the failure to add Alex Feerer and GLES, LLC as

                                   6   judgment debtors would result in injustice.

                                   7          Accordingly, the Judgment, entered on November 11, 2017, is amended to add Alex Feerer

                                   8   and Green Light Energy Solutions, LLC as judgment debtors. The amended judgment will be

                                   9   entered separately.

                                  10          The Court declines to award attorneys’ fees in connection with this motion.

                                  11          Plaintiff shall immediately serve a copy of this order and the forthcoming judgment on Mr.

                                  12   Feerer and Green Light Energy Solutions, LLC.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: February 3, 2020
                                                                                             __________________________________
                                  15                                                         KANDIS A. WESTMORE
                                  16                                                         United States Magistrate Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
